              Case 1:20-cv-01134 Document 1 Filed 04/30/20 Page 1 of 8



                                IN THE SUPERIOR COURT
                             FOR THE DISTRICT OF COLUMBIA
                                      (Civil Division)

____________________________________
                                    )
MICHAEL BEST,                       )
2130 Brooks Drive, #704             )
District Heights, MD 20747          )
                                    )
    Plaintiff,                      )                 Civil Action No.
                                    )
                v.                  )
                                    )
                                    )
DISTRICT OF COLUMBIA                )
Fire and Emergency Medical Services )
         th           th
2000 14 Street NW, 5 Floor           )
Washington, D.C. 20009               )
                                     )
    Defendants.                      )
___________________________________ )

                                              COMPLAINT

       COMES NOW Plaintiff, Michael Best (“Plaintiff” or “Mr. Best”), by and through his

undersigned counsel, and sues District of Columbia Fire and Emergency Medical Services

(“Defendant” or “DCFEMS”), and for cause of action states, as follows:

                                        NATURE OF THE CASE

       1.      Plaintiff Michael Best (hereinafter “Plaintiff” or “Mr. Best”) brings this civil action

pursuant to the District of Columbia Human Rights Act of 1977, D.C. Code § 2-1402.11 et seq.

and D.C. Code § 2-1402.61 et seq.; for relief from Defendant District of Columbia Fire and

Emergency Medical Services (“Defendant” or “DCFEMS”), of discrimination based on Plaintiff’s

age, sex and race as well as retaliation.
                Case 1:20-cv-01134 Document 1 Filed 04/30/20 Page 2 of 8



                                  JURISDICTION AND VENUE

           2.    The Court has jurisdiction over the subject matter of this case pursuant to D.C. Code

§ 11 – 921.

           3.    Venue properly lies with this Court as the defendants are an entity of the District of

Columbia Government and the actions forming the basis of the claims occurred within the District

of Columbia.

                                                    PARTIES

           4.    Plaintiff, Mr. Best, is currently domiciled at 2130 Brooks Drive, #704, District

Heights, Maryland 20747. Plaintiff is a resident of the state of Maryland and a United States

citizen.

           5.    Defendant, DCFEMS, is an agency of the District of Columbia that provides the

District of Columbia with critical public health and safety through pre-hospital treatment and

transportation, fire prevention, fire suppression and rescue activities and homeland security

awareness and is subject to suit for the negligent, discriminatory, wanton, willful or wrongful acts

and/or omissions of its employees or agents and is therefore liable, pursuant to the doctrine of

Respondeat Superior. Defendant’s headquarters and center of operations is located within the

District of Columbia and it is an employer within the meaning of DCHRA 2-1401.02(10).

                                                       FACTS

           6.    Plaintiff incorporates all information and allegations contained in the preceding

paragraphs, as if fully set forth herein.

           7.    On August 19, 1985, Plaintiff was hired by the District of Columbia Fire and

Emergency Medical Services (DCFEMS) and currently serves as a Lieutenant.




                                                   2
             Case 1:20-cv-01134 Document 1 Filed 04/30/20 Page 3 of 8



       8.      In or around November 23, 2016 through February 23, 2017, Plaintiff reported

charges of misconduct of both white and black employees.

       9.      In or around November 23, 2016 through February 23, 2017, Assistant Fire Chief

Edward Mills (white) interfered with Plaintiff’s terms and conditions of his employment by

hindering the reporting and investigation of missing narcotics of a white employee.

       10.     As an appointed Lieutenant and under the terms and conditions of his employment,

Plaintiff is required to draft and report charges of misconduct within DCFEMS.

       11.     In or around May 2017, Plaintiff complained about race discrimination to Captain

Charles Stewart due to inflammatory comments made by a white employee.

       12.     In or around June 2017, Plaintiff was shown a nude video of a DCFEMS Paramedic

employee engaging in a sex act, as well as sexual text messages of another DCFEMS female

employee, to which the Plaintiff immediately discouraged his actions.

       13.     In or around August 31, 2017, Plaintiff was notified he was transferred by order of

the Assistant Fire Chief of Operations, Craig Baker for allegedly retaliating against him for

complaining about race discrimination in May 2017.

       14.     In or around September 3, 2017, Plaintiff has been on a long-term detail to other

companies, which are analogous to a less rank of Sergeant.

       15.     Plaintiff is continuously asked when he will retire by numerous “white” employees

due to his age as he is known to be fair with employment practices and discipline.

       16.     Since 1991, Plaintiff has experienced race-based discrimination, age-based

discrimination, retaliatory acts and hostile work environment which are acts enabled by the

DCFEMS direction that Plaintiff should not be forced to endure.




                                                3
              Case 1:20-cv-01134 Document 1 Filed 04/30/20 Page 4 of 8



                                         COUNT ONE
                                 D.C. Human Rights Act of 1977,
                                  D.C. Code § 2-1402.11 et seq.
                                      (Race Discrimination)

       17.     Plaintiff incorporates all information and allegations contained in the preceding

paragraphs as fully set forth, herein.

       18.     Plaintiff has been discriminated against based upon his race, age, sex, and

experienced retaliation, as defined in the District of Columbia Human Rights Act of 1977, D.C.

Code § 2-1402.11 et seq.

       19.     In or around 2015, Plaintiff submitted a report for discipline against a white

Firefighter/Paramedic for assaulting a patient, yet Chief Sefton (white) and DFC Crosswhite

(white) blocked his efforts to push the paperwork through the Command.

       20.     In or around July and August 2016, paperwork that the Plaintiff submitted for

discipline against black employees was pushed through the Chain of Command for disciplinary

action indicating it was mandatory, which was completely contrary to the lack of disciplinary

action taken earlier against white employees.

       21.     In or around October 2016, the DCFEMS covered-up disciplinary infractions

involving missing narcotics for a white employee, which was the 3rd time in 12 months this white

employee had chargeable policy violations involving missing narcotics, to which the Plaintiff later

discovered.

       22.     In or around March 2017, Plaintiff witnessed two white firefighters tell his direct

supervisor, Captain Jeffrey Patton, that they wanted him transferred because he is a black officer.

       23.     In or around December 2017, Plaintiff was subjected to race-based discrimination

while at the Training Academy when the Assistant Fire Chief Edward Mills shook the Plaintiff’s

hand and then proceeded to call him “a piece of shit” while walking away.

                                                 4
              Case 1:20-cv-01134 Document 1 Filed 04/30/20 Page 5 of 8



       24.     Between 1991 to present, Plaintiff’s initiation of discipline relative to his white

subordinates was routinely discouraged and blocked by his supervisors (whom are white) and

whenever he would attempt to enact disciplinary charges against white employees, those charges

were discouraged, dismissed, and/or covered-up by management. However, disciplinary action

initiated against black employees was routinely acted upon and pushed through the Chain of

Command.

                                                COUNT TWO
                                         D.C. Human Rights Act of 1977,
                                          D.C. Code § 2-1402.61 et seq.
                                                 (Retaliation)

       25.     Plaintiff incorporates all information and allegations contained in the preceding

paragraphs as fully set forth, herein.

       26.     In or around November 23, 2016, Plaintiff initiated disciplinary action against a

white subordinate for missing narcotics and DCFEMS subsequently denied Plaintiff two (2)

“special reports” in the Agency’s managed investigation, making it impossible for the Plaintiff to

investigate the pertinent facts and impeding his ability to do his job.

       27.     In or around May 2017, DCFEMS retaliated against Plaintiff because he

complained about race discrimination where the Plaintiff reported several accounts of

inflammatory and race-based comments by white employees directly to Captain Charles Stewart.

       28.     In or around August 31, 2017, Plaintiff was retaliated against for his complaints

about race discrimination and sexual harassment through being transferred for an unknown reason

and placed in a long-term detail to other companies since September 3, 2017, which are

assignments akin to a lesser rank of Sergeant.




                                                  5
              Case 1:20-cv-01134 Document 1 Filed 04/30/20 Page 6 of 8



       29.     In or around September 2017, Plaintiff was involuntarily transferred to an

assignment and it was attempted to transfer him again to for the Plaintiff to retire as retaliation for

his complaints of race discrimination and due to his age.

       30.     Defendant’s retaliatory conduct has been intentional, deliberate, willful, malicious,

reckless and in callous disregard of the rights of Plaintiff because of his race-based complaints.

                                                COUNT THREE
                                         D.C. Human Rights Act of 1977,
                                          D.C. Code § 2-1402.11 et seq.
                                              (Sex Discrimination)

       31.     Plaintiff incorporates all information and allegations contained in the preceding

paragraphs as fully set forth, herein.

       32.     In or around June 2017, Plaintiff was discriminated against based on his sex (male)

because he was subjected to third party sexual harassment when his supervisor, Charles Stewart

showed the Plaintiff a nude video of a DCFEMS Paramedic employee engaging in a sexual act, as

well as sexual text messages.       Plaintiff complained about Captain Stewart’s conduct and

immediately discouraged his behavior.

                                                COUNT FOUR
                                         D.C. Human Rights Act of 1977,
                                          D.C. Code § 2-1402.11 et seq.
                                              (Age Discrimination)

       33.     Plaintiff incorporates all information and allegations contained in the preceding

paragraphs as fully set forth, herein.

       34.     As a direct result of the Plaintiff’s reputation for being fair with employment

practices and discipline, regardless of race, sex, ethnicity, or age, numerous comments were made

regarding Plaintiff’s age (mostly by white employees) who constantly ask when Plaintiff will

retire, or ask how much time he has left on the job.



                                                  6
              Case 1:20-cv-01134 Document 1 Filed 04/30/20 Page 7 of 8



       35.     In or around September 2017, Plaintiff was involuntarily transferred to an

assignment and it was attempted to transfer him again to for the Plaintiff to retire as retaliation for

his complaints of race discrimination and due to his age.

       36.     Defendant’s unlawful conduct has created a climate of fear and intimidation for

Plaintiff and other employees, as well as endured race-based, age-based, sex-based discriminatory

and retaliatory acts which creates a hostile work environment.

       37.     Defendant’s unlawful conduct negatively impacted the terms, conditions, and

privileges of Plaintiff’s employment.

       38.     Defendant is directly liable for the retaliatory acts or omissions of its agents,

servants, and employees while acting within the course and scope of their employment, under the

theory of Respondeat Superior.

       39.     As a direct and proximate cause of Defendant’s conduct alleged throughout this

Complaint, Plaintiff suffered and continues to suffer from harm, injury, and monetary damages –

including, but not limited to, future loss of income, benefits, promotion and promotional

opportunities, and career opportunities – and is entitled to all available legal and equitable

remedies.

       40.     Plaintiff has been humiliated, embarrassed, and made to endure a great amount of

pain and suffering as a result of the DCFEMS’s actions and unchecked culture of race, sex, and

age discrimination as well as retaliation.

                                             PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays that this Honorable Court:

       a. Award reasonable attorney fees, costs, and expenses incurred for this action;

       b. Award compensatory damages in their proven amount;



                                                  7
             Case 1:20-cv-01134 Document 1 Filed 04/30/20 Page 8 of 8



       c. Award equitable, declaratory, and injunctive relief; and

       d. Award such other and further relief as this Honorable Court deems just and proper.

                                             JURY DEMAND

       28.       Plaintiff demands trial by jury on all issues so triable.



April 29, 2020
                                                 Respectfully submitted,



                                           By:
                                                 Donna Williams Rucker (D.C. Bar 446713)

                                                 Tully Rinckey, PLLC
                                                 2001 L Street NW, Suite 902
                                                 Washington, DC 20036
                                                 (202) 787-1900
                                                 DRucker@fedattorney.com

                                                 Counsel for Michael Best




                                                    8
